Title: To Thomas Jefferson from Thomas McKean, 1 April 1824
From: McKean, Thomas
To: Jefferson, Thomas


Sir,
Philadelphia.
April 1st 1824.
I am preparing the biography of my Father and am anxious to obtain all the information I possibly can, I therefore, will be much oblig’d to you, Sir, for your early recollections respecting him, I take this liberty in consequence of being a descendant of one of the steadfast Patriots of the Revolution, and knowing him to have been a warm friend of yr Excellency.I am, Your Excellency’s Obt ServtThos McKean